


110 HR 1088 IH: Elizabeth Cady Stanton Pregnant and

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1088
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Ms. Kaptur (for
			 herself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a pilot program to provide grants to
		  encourage eligible institutions of higher education to establish and operate
		  pregnant and parenting student services offices for pregnant students,
		  parenting students, prospective parenting students who are anticipating a birth
		  or adoption, and students who are placing or have placed a child for
		  adoption.
	
	
		1.Short titleThis Act may be cited as the
			 Elizabeth Cady Stanton Pregnant and
			 Parenting Student Services Act of 2007.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)pregnant college students should not have
			 to make a choice between keeping their baby and staying in school;
			(2)the pilot program under this Act will help
			 interested, eligible institutions of higher education establish pregnancy and
			 parenting student services offices that will operate independent of Federal
			 funding no later than 5 years after the date of the enactment of this Act;
			 and
			(3)amounts appropriated to carry out other
			 Federal programs should be reduced to offset the costs of this Act.
			3.DefinitionsIn this Act:
			(1)Eligible
			 institution of higher educationThe term eligible
			 institution of higher education means an institution of higher education
			 (as such term is defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001)) that has established and operates, or agrees to establish and
			 operate upon the receipt of a grant under this Act, a pregnant and parenting
			 student services office described in
			 section 7.
			(2)Parent;
			 parentingThe terms parent and
			 parenting refer to a parent or legal guardian of a minor.
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Pregnant and
			 parenting student services pilot programFrom amounts appropriated under
			 section 9 for a fiscal year, the Secretary
			 shall establish a pilot program to award grants to eligible institutions of
			 higher education to enable the eligible institutions to establish (or maintain)
			 and operate pregnant and parenting student services offices in accordance with
			 section 7.
		5.Application;
			 number of grants
			(a)ApplicationAn eligible institution of higher education
			 that desires to receive a grant under this Act shall submit an application to
			 the Secretary at such time, in such manner, and containing such information as
			 the Secretary may require
			(b)Requests for
			 additional informationThe
			 Secretary may require an eligible institution submitting an application under
			 subsection (a) to provide additional
			 information if the Secretary determines such information is necessary to
			 process the application.
			(c)Number of
			 grantsSubject to the
			 availability of appropriations under
			 section 9, the Secretary shall award grants
			 under this Act to no more than 200 eligible institutions.
			6.Matching
			 RequirementAn eligible
			 institution of higher education that receives a grant under this Act shall
			 contribute to the conduct of the pregnant and parenting student services office
			 supported by the grant an amount from non-Federal funds equal to the amount of
			 the grant. The non-Federal share may be in cash or in kind, fairly evaluated,
			 including services, facilities, supplies, or equipment.
		7.Use of
			 funds
			(a)In
			 generalAn eligible
			 institution of higher education that receives a grant under this Act shall use
			 grant funds to establish (or maintain) and operate a pregnant and parenting
			 student services office, located on the campus of the eligible institution,
			 that carries out the following programs and activities:
				(1)Hosts an initial
			 pregnancy and parenting resource forum—
					(A)to assess
			 pregnancy and parenting resources, located on the campus or within the local
			 community, that are available to meet the needs described in
			 paragraph (2); and
					(B)to set goals
			 for—
						(i)improving such
			 resources for pregnant, parenting, and prospective parenting students;
			 and
						(ii)improving access
			 to such resources.
						(2)Annually assesses
			 the performance of the eligible institution and the office in meeting the
			 following needs of students enrolled in the eligible institution who are
			 pregnant or are parents:
					(A)The inclusion of
			 maternity coverage and the availability of riders for additional family members
			 in student health care.
					(B)Family
			 housing.
					(C)Child care.
					(D)Flexible or
			 alternative academic scheduling, such as telecommuting programs.
					(E)Education to
			 improve parenting skills for mothers and fathers and to strengthen
			 marriages.
					(F)Resources to assist
			 parents and prospective parents in meeting the material needs of their
			 children.
					(G)Post-partum
			 counseling and support groups.
					(3)Identifies public
			 and private service providers, located on the campus of the eligible
			 institution or within the local community, that are qualified to meet the needs
			 described in paragraph (2), and establishes programs with qualified providers
			 to meet such needs.
				(4)Assists pregnant
			 and parenting students and their spouses in locating and obtaining services
			 that meet the needs described in paragraph (2).
				(5)If appropriate,
			 provides referrals for prenatal care and delivery, infant or foster care, or
			 adoption, to a student who requests such information. An office shall make such
			 referrals only to service providers that primarily serve the following types of
			 individuals:
					(A)Parents.
					(B)Prospective
			 parents awaiting adoption.
					(C)Women who are
			 pregnant and plan on parenting or placing the child for adoption.
					(D)Parenting or
			 prospective parenting couples who are married or who plan on marrying in order
			 to provide a supportive environment for each other and their child.
					(b)Expanded
			 servicesIn carrying out the programs and activities described in
			 subsection (a), an eligible institution of
			 higher education receiving a grant under this Act may choose to provide access
			 to such programs and activities to a pregnant or parenting employee of the
			 eligible institution, and the employee’s spouse.
			8.Reporting
			(a)Annual report by
			 institutions
				(1)In
			 generalFor each fiscal year that an eligible institution of
			 higher education receives a grant under this Act, the eligible institution
			 shall prepare and submit to the Secretary, by the date determined by the
			 Secretary, a report that—
					(A)itemizes the
			 pregnant and parenting student services office's expenditures for the fiscal
			 year;
					(B)contains a review
			 and evaluation of the performance of the office in fulfilling the requirements
			 of this Act, using the specific performance criteria or standards established
			 under
			 paragraph (2)(A); and
					(C)describes the
			 achievement of the office in meeting the needs listed in
			 section 7(a)(2) of the students served by
			 the eligible institution, and the frequency of use of the office by such
			 students.
					(2)Performance
			 criteriaNot later than 180
			 days before the date the annual report described in
			 paragraph (1) is submitted, the
			 Secretary—
					(A)shall identify the specific performance
			 criteria or standards that shall be used to prepare the report; and
					(B)may establish the form or format of the
			 report.
					(3)Additional
			 informationAfter reviewing
			 an annual report of an eligible institution of higher education, the Secretary
			 may require that the eligible institution provide additional information if the
			 Secretary determines that such additional information is necessary to evaluate
			 the pilot program.
				(b)Report by
			 SecretaryThe Secretary shall annually prepare and submit a
			 report on the findings of the pilot program under this Act, including the
			 number of eligible institutions of higher education that were awarded grants
			 and the number of students served by each pregnant and parenting student
			 services office receiving funds under this Act, to the appropriate committees
			 of the Senate and the House of Representatives.
			9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act no more than $10,000,000
			 for each of the fiscal years 2008 through 2012.
		
